Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 was received and has been entered. Claims 2, 5-8, 10-12, 14 and 21 are in the application and pending examination. Claims 2, 5-6, 8, 10-12, and 14 were amended. Claims 1, 3-4, 9, 13, and 15-20 were cancelled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a plurality of individual shadow bars… , each of the plurality of shadow bars comprising abutting walls…”
 

Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 3-4, and 9 under 35 U.S.C. 103 (a) as being made obvious by US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) are withdrawn based on the deletion of these claims. 
The previous rejection of claims 8 and 10 under 35 U.S.C. 103 (a) as being made obvious by US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) is withdrawn based on the amendment to claims 8 and 10. 
Claims 21, 5, 8, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and further in view of US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) . 
Regarding claim 21, Feuerstein teaches a line-of-sight coating fixture comprising: a support structure (700), a platter (top horizontal surface of 742), a plurality of compartments disposed below the platter (top horizontal surface of 742), each compartment having an opening (see vertical line between sections of 742 in Fig. 8) on a periphery of the support structure, and each compartment adapted to receive and secure a root of rotor blade (base 728 of 725) of a workpiece such that the root is disposed below the platter and an airfoil of the rotor blade ( body of each workpiece upper portion of 725)  extends above the platter; 
a spindle (750) disposed through a center of the platter or support structure for rotating the workpieces (725) thereabout. (See Feuerstein, Figs. 1-5, 7-8 and paragraphs 28-31, 43.)

Further regarding claim 21, Feurstein teaches the fixture is exposed to a line-of-sight coating source. (See Feuerstein, paragraph 33.)  Examiner is considering EB-PVD equipment to inherently include an EB-PVD coating source of a line-of-sight coating material.
Further regarding claim 21,  Feurstein teaches each of the plurality of compartments is configured to shield the root of each rotor blade from the line-of-sight coating material, and wherein each of the plurality of shadow bars is configured to shield the trailing edge of each airfoil from the line-of-sight coating material. (See Feuerstein, paragraphs 22 and 44.)  
Further regarding claim 21, Feuerstein does not explicitly teaches each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of each airfoil portions.  
Boucard is directed to a fixture for providing local coating to parts.
Boucard teaches the shadow structure includes individual shadow bars (mask 20), each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of each airfoil portions. (See Boucard, Abstract, Fig. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of individual shadow bars, each of the plurality of shadow bars including each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of each airfoil portions, because Boucard teaches this would allow zone of the airfoil in need of coating to receive coating. (See Boucard, Abstract, Fig. 9 and paragraphs 71 and 82-84.)
Further regarding claim 21, Feuerstein does not explicitly teaches  the shadow structure includes a plurality of individual shadow bars.  
Boucard teaches a plurality of parts (1) are introduced into the apparatus (21). (See Boucard, Abstract, Fig. 10 and paragraph 87.)
Boucard teaches the deposition process is lengthy and a plurality of parts are coated at one time. (See Boucard, Abstract, Fig. 10 and paragraph 87.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of individual shadow bars, because Boucard teaches this operation of deposition is lengthy and plurality of parts are coated at one time. (See Boucard, Abstract, Fig. 9 and paragraph 87.)
 Regarding claim 5, Feuerstein teaches the platter is shaped to conform to a platform of each rotor blade such that an upper surface of the platform is exposed to the line-of-sight coating material and a lower surface of the platform is shielded.  ( See Feuerstein, Fig. 7 and paragraph 43.)	
Regarding claim 8, Feuerstein teaches a span of each of the of airfoils is aligned 
Regarding clam 10, Feuerstein teaches the recesses defined by the plurality of shadow bars also covers a portion of the pressure surface adjacent to the trailing edge.  (See Feuerstein, Figs. 1, 5, and 8 and paragraphs 22 and 44.) Examiner is considering the pressure surface adjacent to the trailing edge adjacent to the portion to be equivalent to the portion of the pressure surface adjacent to the trailing edge.  
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) as applied to claim 1 and further in view of US Pat.  Pub. No. 20150332900 A1 to Fowler et al (hereinafter Fowler) is withdrawn based on the amendment to claim 2.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) as applied to claim 21 and further in view of US Pat.  Pub. No. 20150332900 A1 to Fowler et al (hereinafter Fowler) .
Regarding claim 2, Feuerstein does not teach each of the plurality of the compartments is defined by an enclosure including at least one hinged door. 
Fowler is directed to a coating fixture.
Fowler teaches the compartment includes a moving member or platen (200) pivotally coupled to the interior portion (194) of the supporting member (190) with a hinge member (212).  (See Fowler, Figs. 2,4, and 5 and paragraph 22.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to each of the plurality of the compartments is defined by an enclosure including at least one hinged door, as an art recognized equivalent for securing portions of supporting member together. (See Fowler, Figs. 2,4, and 5 and paragraph 22.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. 
The previous rejection of claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) as applied to claim 4 and further in view of US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) is withdrawn based on the amendment to claim 5 and the deletion of claims 13 and 15-17.
Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) as applied to claim 21 and further in view of US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal).
Regarding claim 6, Feuerstein does not explicitly teach a removable insert within each of the plurality of compartments adapted to conform to the root of the rotor blade.
 	Marszal teaches a removable insert (100) adapted to conform to the root (14) of each workpiece. (See Marszal, Fig. 4.)
Marszal teaches first and second removable inserts (46a, 46b) adapted to conform to the root (14) of each workpiece. (See Marszal, Fig. 1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a removable insert within each of the plurality of compartments adapted to conform to the root of the rotor blade,  because Marszal teaches this would allow a protective coating to be applied selectively to a gas turbine blade. (See Marszal. Fig. 4 and Abstract.)
 the at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe.
Marszal teaches the at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe (protrusion in the slot). (See Marszal, col. 4, lines 35-44.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one removable insert includes a first insert piece and a second insert piece, each of the first and second insert pieces having an inner side wall with at least one lobe with a reasonable expectation of success, because this would facilitate receiving and holding a blade by its root. (See Marszal, col. 3, lines 35-47.)
Regarding claim 11, Feuerstein teaches a line-of-sight coating apparatus comprising: coating equipment in a line-of-sight coating source directed toward a fixture. (See Feuerstein, paragraph 33.)  Examiner is considering EB-PVD equipment to inherently include an EB-PVD coating source.
Regarding claim 11, Feuerstein does not explicitly teach a line-of-sight coating source directed towards a plurality of fixtures.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures, because this would allow the device to be used to treat a plurality of fixtures with a coating.  

Regarding claim 11, Feuerstein does not explicitly teach a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall. 
Marszal teaches a line-of-sight coating apparatus comprising: a coating chamber (60) defined by at least one wall; a line-of-sight coating source (64) disposed along the at least one wall. (See Marszal, Fig. 3 and col. 3, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a line-of-sight coating apparatus comprising: a coating chamber defined by at least one wall; a line-of-sight coating source disposed along the at least one wall, because Marszal teaches this would allow the exposed portions of the blade intended for coating to receive coating. (See Marszal, col. 3, lines 40-47.)		
Regarding claim 14, Feuerstein teaches wherein the coating source includes an EB-PVD coating source.  (See Feuerstein, paragraph 33.) Examiner is considering EB-PVD equipment to inherently include an EB-PVD coating source.
The previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) as applied to claim 11 and further in view of US Pat. Pub. No. 20110086169 to Graichen (hereinafter Graichen) is withdrawn based on the amendment to claim 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130149450 A1 to Feuerstein et al (hereinafter Feuerstein) and US Pat. Pub. No. 20040261914 A1 to Boucard et al (hereinafter Boucard) and US Pat. Num. 5,792,267 A1 to Marszal et al (hereinafter Marszal) as applied to claim 11 and further in view of US Pat. Pub. No. 20110086169 to Graichen (hereinafter Graichen).
Regarding claim 12, Feuerstein does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the line-of-sight coating source.  
Graichen is directed to coating a turbine blade in a jig by moving the blade linearly. 
Graichen teaches a fixture is arranged linearly or longitudinally opposed to the coating source. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixture arranged linearly or longitudinally opposed to the line-of-sight coating source, because Graichen teaches this would allow the blade to receive a coating. (See Graichen, Fig. 2 and paragraphs 44-45.)  
Regarding claim 12, Feuerstein does not teaches plurality of fixtures are arranged linearly or longitudinally opposed to the coating source.  
Examiner is considering the apparatus in Graichen to be capable of coating a plurality of fixtures. (See Graichen, Fig. 2 and paragraphs 44-45.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of fixtures arranged linearly or longitudinally 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-16 have been considered but are not considered persuasive.
Applicant argues that on the last paragraph of page 7 of the Remarks Section that “anchor members 26 are intended to secure the workpiece at its root, but masking of the root region is accomplished by lower portion 42.  … It is not clear how one would, when beginning with a  unitary, multi-wall structure, consider a non-masking support structure and arrive at the implementation of  “a plurality of individual shadow bars, each of the plurality of shadow bars including abutting walls defining a recess for separately covering a trailing edge of a respective one of the airfoil portions”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., shadow structure is connected to shadow bars such that said shadow bars sized and adapted to shield a portion of each workpiece from a line-of-sight coating material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20060021579 to Bernaski teaches Masking Fixtures including a removable portion (64) and US Pat. No. 5,813,118 to Roedl et al (hereinafter Roedl).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/KARL KURPLE/
Primary ExaminerArt Unit 1717